DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1-5, 8, 11-18, and 20 are amended as filed on 08/24/2022.

NOTE: The rejection under 35 U.S.C. 101 has been updated.  The amended claim language continues to maintain ambiguity as to the functioning of the invention outside of categorizing and mathematical steps.  Accordingly, in order to overcome the aforementioned rejection, it is recommended that the actual use of the function should be provided.  For example: the invalid data can be utilized to provide quality recommendations to a user via a graphical user interface (or the like).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

	In this case, claims 1-20 warrant a rejection in view of Alice under the current guidelines. Applying the 101 flowchart Mayo analysis: 
STEP 1: YES, claims 1-20 are directed to one or more of the four statutory categories of invention. 

STEP-2A: YES, claims 1-20 are directed to creating ad hoc groupings for objects based on one or more monitored conditions.
Claims 1, 8, and 20 are rejected under 35 U.S.C. 101 because the claimed invention, under prong one of step 2A, is directed to performing mental steps by a human utilizing a general purpose computer (or pencil & paper) without significantly more. The claim(s) recite(s) “creating ad hoc groupings for the objects, wherein each ad hoc grouping is based on at least one of the conditions; selecting an ad hoc grouping for validation; and determining whether the data points are valid using the data points associated with the objects in the selected ad hoc grouping.”. This judicial exception is not integrated into a practical application because, under prong two, because: Claim 1 only performs determining whether a data point is valid but does not utilize said information & Claims 8 and 20 replace the data point with a general purpose computer that was abstractly calculated via a mental step but don’t produce an otherwise non-ambiguous practical application.  

STEP-2B: NO, The claim(s) does/do not include additional elements under step 2B that are sufficient to amount to significantly more than the judicial exception because the additional features claimed are well-understood, routine and conventional generic functions.  More specifically, Claim 1 only performs determining whether a data point is valid but does not utilize said information & Claims 8 and 20 replace the data point with a general purpose computer that was abstractly calculated via a mental step but don’t produce an otherwise non-ambiguous practical application.  Despite the claim amendments being directed towards utilizing the data “for another function”, the another function is generic and non-specific.  Accordingly, these limitations have been determined to be well-understood, routine or conventional by virtue of the applicant's specification. The specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known since the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112 (first paragraph) or (a), see particularly 0017, which generally reflects that ambiguity of the performance of the ad hoc groupings and/or data validation. Therefore, claim(s) 1, 8, and 20 are directed to non-statutory subject matter. Therefore, these additionally recited elements, when viewed singly and in ordered combination (under a Bascom analysis), do not rise to significantly more than the identified abstract idea. Accordingly, the claims are not eligible subject matter under 101.  Likewise, claims 2-7 & 9-19 are rejected, at least based on their respective dependencies on claims 1, 8, and 20.  Furthermore, claims 2-7 and 9-19 also do not integrate the system into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (Pre-Grant Publication No. US 2010/0318836 A1), hereinafter Ness, in view of Zhu Wei et al. (Patent No. US 8,478,534 B2), hereinafter Zhu, in view of Mangin (Pre-Grant Publication No. US 2018/0060771 A1), and in further view of Saenz et al. (Pre-Grant Publication No. US 2021/0192305 A1), hereinafter Saenz.

2.	With respect to claim 1, Ness taught a computer-implemented method, comprising: receiving one or more monitored conditions associated with objects (0015, where the data elements are groups and monitored); creating ad hoc groupings for the objects, wherein each ad hoc grouping is based on at least one of the conditions (0015, where the data elements are groups and monitored); receiving at least one data point associated with each object (0015, where the data elements are data points.  See also: 0037, the anomaly data points).
However, Ness did not explicitly state selecting an ad hoc grouping for validation; and determining whether the data points associated with the objects in the selected ad hoc grouping are valid by comparing the data points associated with the objects in the selected ad hoc grouping to one another.  On the other hand, Zhu did teach selecting an ad hoc grouping for validation (column 7, line 54 – column 8, line 8, where the validating of step 7 is for the grouped data); and determining whether the data points are valid using the data points associated with the objects in the selected ad hoc grouping (column 7, line 54 – column 8, line 8, where the validating of step 7 is for the grouped data).  Both of the systems of Ness and Zhu are directed towards managing grouped data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize validating the data, as taught by Zhu, in order to better ensure data consistency.
	However, Ness did not explicitly state that the groupings were based on at least one condition of the objects; in response to determining that the one of the data points is an invalid data point, discarding the invalid data point; and using at least some of the data points associated with the objects in the selected ad hoc grouping, without the invalid data point, for another function associated with the objects in the selected ad hoc grouping.  On the hand, Mangin did teach that the groupings were based on at least one condition of the objects (0138, the user being informed of the good quality, where the groupings can be seen in 0009); in response to determining that the one of the data points is an invalid data point, discarding the invalid data point; and using at least some of the data points associated with the objects in the selected ad hoc grouping, without the invalid data point, for another function associated with the objects in the selected ad hoc grouping (0107).  Both of the systems of Ness and Mangin are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for data invalidity, as taught by Mangin, in order to better manage the monitored data.
However, Ness did not explicitly state that the objects were in a supply chain, grouping objects based on at least one condition of the objects, where the received data points are from wireless devices coupled to the objects, and correspond to an environmental condition.  On the other hand, Saenz did teach that the objects were in a supply chain (abstract), grouping objects based on at least one condition of the objects, where the received data points are from wireless devices coupled to the objects and correspond to an environmental condition (0062, the tracked food temperature & etc.  See also: 0025).  Both of the systems of Ness and Saenz are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for specific environmental conditions and quality, as taught by Saenz, in order to better manage the monitored data.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Ness taught receiving updated conditions associated with the objects (0059, redefining the alert condition); and adjusting the ad hoc groupings for the objects based on at least one of the updated conditions (0059); and determining whether the data points associated with the objects in one of the adjusted ad hoc groupings are valid (Mangin: 0107).

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Mangin taught replacing the invalid data point with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping (0107, the applied fixes).

5.	As for claim 4, it is rejected on the same basis as claim 2.  In addition, Mangin taught wherein the another functions includes managing the object associated with the invalid data point (0098, where the raw data is fed into functions that produce actionable intelligence, after they are corrected in accordance with 0107).

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Ness taught wherein the data points associated with the objects in the ad hoc grouping correspond to temperature (abstract & 0062).

7.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Zhu taught wherein determining whether the data points are valid includes determining whether the data points are valid for a first function (column 11, line 65 to column 12, line 12); and in response to determining that the data points are invalid for a first function, maintaining the data points for a second function (column 11, line 65 to column 12, line 12).

8.	As for claims 7 and 19, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Saenz taught wherein the objects are perishable food products (0062).

9.	With respect to claims 8, Ness taught a computer-implemented method, comprising: determining ad hoc groupings for objects, wherein each ad hoc grouping is based on at least one condition of the objects (0015, where the data elements are groups and monitored, and 0004, where the data elements are the objects); receiving data points associated with the objects (0015, where the data elements are groups and monitored); determining whether one or more of the data points associated with the objects in one of the ad hoc groupings is an outlier from other data points associated with the objects in the ad hoc grouping (0037); in response to determining that one or more of the data points is an outlier, discarding the one or more outlier data points (0037, the removed data element).
However, Ness did not explicitly state replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping.  On the other hand, Zhu did teach replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping (column 22, lines 32-34, where the outlying criteria is modified for similarity). Both of the systems of Ness and Zhu are directed towards managing grouped data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize replacing the outlying data, as taught by Zhu, in order to better ensure data consistency.	
	However, Ness did not explicitly state calculating a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping and using at least some of the data points associated with the objects in the ad hoc grouping, including the replacement data point, for another function.  On the hand, Mangin did teach calculating a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping and using at least some of the data points associated with the objects in the ad hoc grouping, including the replacement data point, for another function (0138, the user being informed of the good quality, where the groupings can be seen in 0009 and 0098, where the raw data is fed into functions that produce actionable intelligence, after they are corrected in accordance with 0107, which also shows the fixed data that teaches the replacement limitation).  Both of the systems of Ness and Mangin are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for data invalidity, as taught by Mangin, in order to better manage the monitored data.
However, Ness did not explicitly state that the objects were in a supply chain.  On the other hand, Saenz did teach that the objects were in a supply chain (abstract).  Both of the systems of Ness and Saenz are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for specific environmental conditions and quality, as taught by Saenz, in order to better manage the monitored data.


10.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Ness taught receiving updated conditions associated with the objects; and adjusting the ad hoc groupings for the objects based on at least one of the updated conditions (0059, redefining the alert condition).

11.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Ness taught in response to adjusting the ad hoc groupings, redetermining whether one or more data points is an outlier; in response to determining that the one or more data points is an outlier, discarding the one or more data points (0037, where the process repeats); and replacing the one or more data points with a replacement data point determined based on the other data points associated with the objects in the adjusted ad hoc grouping (0037, the removed data point).

12.	As for claim 11, it is rejected on the same basis as claim 9.  In addition, Ness taught wherein the another function includes managing the object associated with the outlier data point (0059, redefining the alert condition and 0012, the healing of the computer system includes managing the objects).

13.	As for claim 12, it is rejected on the same basis as claim 8.  In addition, Saenz taught wherein each object belongs to more than one ad hoc grouping at a time (0011, where each food item can be part of a food category, ingredient category, and etc.).

14.	As for claim 13, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein the replacement data point is calculated based on an average of the data points associated with the objects in the ad hoc grouping (column 8, lines 18-24), wherein the replacement data point is calculated to include a predetermined offset from the average to reflect a more conservative interpretation of the data (0107, where this is the nature of replacement invalid/outlying data points under broadest reasonable interpretation).

15.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Saenz taught wherein the data points associated with the objects in the ad hoc grouping correspond to temperature (0062).

16.	As for claim 15, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein calculating the replacement data point includes selecting one of the other data points associated with the objects in the ad hoc grouping (column 22, lines 32-34, where the outlying criteria is modified for similarity) as the replacement data point (Mangin: 0107, where the weighted average can be seen in 0016).

17.	As for claim 16, it is rejected on the same basis as claim 15.  In addition, Zhu taught comprising calculating and applying a predetermined offset to the replacement data point to reflect a more conservative interpretation of the data (figure 2b, where it can be seen that the data is offset from the 0 point and claiming “in order to reflect a more conservative interpretation of the data” is to claim the intended results.  Furthermore, Zhu teaches providing a conservative interpretation in column 10, lines 7-12.  See also, Mangin: 0107, where this is the nature of replacement invalid/outlying data points under broadest reasonable interpretation).

18.	As for claim 17, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein the outlier data point is one of a sequence of data points associated with the object in the ad hoc grouping (column 22, lines 24-27, the outlier cluster), wherein calculating the replacement data point includes inferring a value of the data point based on an assessment of the other data points in the sequence (Mangin: 0016, the average).

19.	As for claim 18, it is rejected on the same basis as claim 17.  In addition, Ness taught comprising calculating and applying a predetermined offset to the replacement data point to reflect a more conservative interpretation of the data (figure 2b, where it can be seen that the data is offset from the 0 point and claiming “in order to reflect a more conservative interpretation of the data” is to claim the intended results.  Furthermore, Zhu teaches providing a conservative interpretation in column 10, lines 7-12.  See also, Mangin: 0107, where this is the nature of replacement invalid/outlying data points under broadest reasonable interpretation).

20.	With respect to claim 20, Ness taught a computer-implemented method, comprising: determining ad hoc groupings for objects, wherein each ad hoc grouping is based on at least one condition of the objects (0015, where the data elements are groups and monitored, and 0004, where the data elements are the objects); receiving data points associated with the objects (0015, where the data elements are groups and monitored); determining whether one or more of the data points associated with the objects in one of the ad hoc groupings is an outlier from other data points associated with the objects in the ad hoc grouping (0037); in response to determining that one or more of the data points is an outlier, discarding the one or more outlier data points (0037, the removed data element).
However, Ness did not explicitly state replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping.  On the other hand, Zhu did teach replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping (column 22, lines 32-34, where the outlying criteria is modified for similarity). Both of the systems of Ness and Zhu are directed towards managing grouped data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize replacing the outlying data, as taught by Zhu, in order to better ensure data consistency.	
	However, Ness did not explicitly state calculating a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping and using at least some of the data points associated with the objects in the ad hoc grouping, including the replacement data point, for another function.  On the hand, Mangin did teach calculating a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping and using at least some of the data points associated with the objects in the ad hoc grouping, including the replacement data point, for another function (0138, the user being informed of the good quality, where the groupings can be seen in 0009 and 0098, where the raw data is fed into functions that produce actionable intelligence, after they are corrected in accordance with 0107, which also shows the fixed data that teaches the replacement limitation).  Both of the systems of Ness and Mangin are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for data invalidity, as taught by Mangin, in order to better manage the monitored data.
However, Ness did not explicitly state that the objects were in a supply chain, that the objects were perishable and/or consumable objects, grouping objects based on at least one condition of the objects, where the received data points are from wireless devices coupled to the objects, and correspond to an environmental condition.  On the other hand, Saenz did teach that the objects were in a supply chain (abstract), that the objects were perishable and/or consumable objects (0062), grouping objects based on at least one condition of the objects, where the received data points are from wireless devices coupled to the objects and correspond to an environmental condition (0062, the tracked food temperature & etc.  See also: 0025).  Both of the systems of Ness and Saenz are directed towards monitoring systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize monitoring food products for specific environmental conditions and quality, as taught by Saenz, in order to better manage the monitored data.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452